Citation Nr: 1625821	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  12-32 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a higher initial rating for depressive disorder, not otherwise specified (NOS), rated as 10 percent disabling prior to August 19, 2015 and 30 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1952 to October 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran and his wife appeared at a Board hearing before the undersigned in April 2016. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. §20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Since August 16, 2010, the Veteran's psychiatric disability has resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of ability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).


CONCLUSION OF LAW

The criteria for a 30 percent rating, but no higher, for depressive disorder NOS have been met since August 16, 2010.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.10, 4.125, 4.126, 4.130, Diagnostic Codes 9400-40 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  This appeal arises from disagreement with an initial evaluation following the grant of service connection.  The RO sent a VCAA notice letter for the Veteran's service connection claim in August 2010.

VA has also satisfied its duty to assist regarding the claim.  This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All pertinent, identified medical records have been obtained and considered regarding this claim.  VA provided psychiatric examinations in October 2010 and August 2015.  There is no indication these examinations were inadequate for rating purposes, as they provide sufficient information to determine the appropriate evaluation under the VA rating schedule when considered with the other evidence of record.  The Veteran's April 2016 hearing was conducted in accordance with the statutory duties of Board personnel to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position."  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2).

As there is no indication that any additional notice or assistance could aid in substantiating this claim, VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  38 U.S.C.A. § 5103A(a)(2); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for different periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Disabilities must be viewed in relation to their entire history.  38 C.F.R. § 4.1.  VA is required to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  VA is also required to evaluate functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the claimant's ordinary activity.  38 C.F.R. § 4.10.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Veteran's depressive disorder NOS is rated according to the General Rating Formula for Mental Disorders.  See 38 C.F.R. §4.130.  A staged rating is currently assigned for the disability, as it is rated as 10 percent disabling prior to August 19, 2015 and 30 percent disabling thereafter.  See Fenderson, 12 Vet. App. at 125-26.  The Board notes the Veteran was denied service connection for post-traumatic stress disorder (PTSD) in October 2011.  Nevertheless, the Board attributes all currently manifest psychiatric symptomatology to his service-connected psychiatric disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of ability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned when there is reduced reliability and productivity in occupational and social situations due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotypical speech; panic attacks that occur more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is justified when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationship.  Id.

A 100 percent disability rating is reserved for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the claimant's symptoms, but it must also make findings as to how those symptoms impact the claimant's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the General Rating Formula are associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the claimant's impairment must be "due to" those symptoms; therefore, a claimant may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118; Mauerhan, 16 Vet. App. at 442.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and serves as useful tool in assessing the effect of mental disorders on occupational and social functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).  According to the pertinent sections of the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV), a GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions so psychosocial stressors and there is no more than slight impairment in social, occupational, or school functioning.  A GAF score of 61 to 70 indicates some mild symptoms or some difficulty social occupational or school functioning but that an examinee is generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication such as speech is illogical, obscure, or irrelevant, or that the examinee has major impairment in several areas.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).

The Veteran has not received psychiatric treatment during the appeal period.  Thus, the only relevant evidence regarding the severity of his psychiatric disability is two VA examination reports and testimony during the April 2016 hearing.

An October 2010 VA examiner indicated the Veteran has mild depression and assigned a GAF score of 80, which indicates transient and expectable reactions to psychosocial stressors with slight impairment in social and occupational functioning.  The Veteran's speech was logical and coherent during the examination.  He did not report suicidal ideation or psychotic disturbances.  The primary symptoms reported were exaggerated startle response, hypervigilance, irritability and sleep difficulties.  The October 2010 VA examiner noted the Veteran's psychiatric symptomatology had "minimal impact" on occupational functioning and "mild impact" on social functioning.

An August 2015 VA examiner noted symptoms, to include depressed mood, anxiety, chronic sleep impairment and disturbances of motivation and mood.  The August 2015 VA examiner indicated the Veteran's speech was logical and coherent with no reports of suicidal ideation or psychotic disturbances.  The August 2015 VA examiner determined the Veteran's psychiatric disability results in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, which is consistent with a 10 percent rating under the General Rating Formula for Mental Disorders.

During the April 2016 hearing, the Veteran reported his primary symptoms are chronic sleep impairment, irritability and short-term memory loss.  He and his wife explained his irritability and memory loss has strained his relationship with his children.  The Veteran explained he prefers to be alone to avoid the stress of interacting with others.  The Veteran also testified he experiences frequent nightmares regarding his military experiences and avoids military-related triggers and stimuli.

Based on the evidence of record, the Board finds a 30 percent rating is warranted for the Veteran's psychiatric disability from the effective date of service connection, August 16, 2010.  Since that date, symptoms such as chronic sleep impairment, depression, anxiety, irritability, short-term memory loss, hypervigilance and exaggerated startle response have resulted occupational and social impairment with occasional decrease in work efficiency and intermittent periods of ability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) in the Veteran's case.  See Vazquez-Claudio, 713 F.3d at 118; Mauerhan, 16 Vet. App. at 442.

The Veteran's primary symptoms, to include depressed mood, anxiety, suspiciousness, chronic sleep impairment and mild memory loss, are specifically contemplated by the 30 percent rating criteria.  These symptoms have remained consistent throughout the appeal period.  The August 2015 VA examiner specifically indicated there appeared to be no increase in severity of the Veteran psychiatric disability when compared with the prior examination.  Yet, the AOJ assigned a staged rating with a 30 percent rating, effective the date of the August 2015 examination.  Resolving reasonable doubt in the Veteran's favor, the Board finds an effective date of August 16, 2010 is warranted for the 30 percent rating assigned for his psychiatric disability.

The Board further finds a rating in excess of 30 percent is not warranted at any point during the appeal.  The Veteran has not reported the particular symptoms associated with the higher criteria, or others of similar severity, frequency, and duration during the appeal period.  See Vazquez-Claudio, 713 F.3d at 118; Mauerhan, 16 Vet. App. at 442.  

While the Veteran has experienced irritability, this has not resulted in impaired impulse control (such as unprovoked irritability with periods of violence).  The Veteran has reported he is able to control himself in most instances despite his irritability.  The Board acknowledges the August 2015 VA examiner noted the Veteran experiences disturbances in mood and motivation, which is listed in the 50 percent rating criteria; however, she indicated the Veteran's level of impairment was consistent with the 10 percent rating criteria.  Thus, it does not appear the impairment resulting from this particular symptom is consistent the level of impairment to support a 50 percent rating.  As previously noted, the Veteran's other primary symptoms are specifically contemplated by the 30 percent rating criteria.

More importantly, the totality of the Veteran's symptomatology has not resulted in the level of occupational and social impairment contemplated by the higher rating criteria.  The evidence establishes the Veteran's psychiatric disability has limited effect on his occupational functioning with a slightly greater effect on his social functioning.  The Board acknowledges the Veteran's relationship with his children and wife has been strained by his psychiatric disability, as he prefers to be alone to avoid the stress of interacting with others; however, all ratings under the General Rating Formula for Mental Disorders contemplate some level of impairment in social functioning.  As the Veteran's symptoms are consistent with the 30 percent rating criteria, the Board finds the mild impairment the Veteran experiences in social functioning, especially with respect to his strained family relations, is the level of impairment that is expected for a person who suffers with his reported symptomatology.  As such, a rating in excess of 30 percent is not warranted.

The Board has also given consideration to whether extra-schedular consideration is warranted.  While the schedular rating criteria list examples of symptoms to be considered, the Veteran's psychiatric symptoms have been considered, whether or not they are listed as an example.  This is because the evaluations are based on the severity of the Veteran's symptoms, and the code allows for various evaluations based on levels of symptoms from mild or transient to those causing total impairment.  Thus, regardless if the actual related symptom is listed in any criteria, it is still considered based on its severity.  Therefore, referral for extra-schedular consideration is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the Veteran is only service-connected for a depressive disorder.   The Board will therefore not address the issue further.

The Board has also considered total disability based on individual unemployability (TDIU), as an appeal of an initial rating encompasses a TDIU claim when unemployability is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  However, the record does not provide any indication of unemployability.  The Veteran has not asserted his psychiatric disability renders him unemployable and has reported during the appeal period that he was a "good worker" despite the effects of his disability.  VA examiners have noted his psychiatric disability has limited effect on his occupational functioning.  The record establishes he retired due to age after working for several years and was not forced to stop working due to the severity of his service-connected disability.  Thus, further consideration of TDIU is unnecessary.


ORDER

Entitlement to an earlier effective date of August 16, 2010 for the 30 percent rating assigned for depression is granted.

Entitlement to an initial rating in excess of 30 percent for depression is denied.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


